ADAMS, Circuit Judge
(concurring).
I concur with the result reached by Judge Kalodner denying the petition for a writ of mandamus or prohibition.
The dissent points out that the trial judge here, in ordering transfer of the underlying action, made such order after an untranscribed “informal argument held in Chambers” and did so without making findings of fact or conclusions of law in support of said order. Like the dissent, I find each of these omissions troubling.
In matters of the importance of a motion to transfer, I think it would be most salutary if a hearing were held. Nevertheless, local Rule 36 of the United *358States District Court for the Eastern District of Pennsylvania does not require that hearings be held on motions. However, if a hearing or conference is held, I respectfully suggest that such proceedings be transcribed. Only from a written record can the fairness of a hearing or conference be reviewed. Only from a written record can an appellate court be fully apprised of all the factors which entered into the district court’s decision.
Concededly, Rule 52(a) of the Federal Rules of Civil Procedure makes unnecessary findings of fact and conclusions of law on decisions of motions. See Solomon v. Continental American Life Insurance Co., 472 F.2d 1043, 1048 (3d Cir. 1973). Nevertheless, this Court has recently stated, “it would he helpful to us if each transfer order set forth the factors upon which the court relied in deciding the motion.” id. Indeed, such statement is, at times, quite important to effective appellate review.
However, I do not believe, at least at this time, that the trial judge’s failure to have the proceeding transcribed or to make appropriate findings meets the restrictive test necessary to justify this Court’s issuance of a writ of mandamus or prohibition. See Interpace Corporation v. City of Philadelphia, 438 F.2d 401 (3d Cir. 1971). Accordingly, I concur in the denial of the petition.